This is a bill in equity in the Probate Court, Hampshire County, seeking an injunction against the maintenance of an outdoor advertising sign in Northampton. The sign had been erected pursuant to a permit issued in 1953 by the Outdoor Advertising Board and thereafter annually renewed. G. L. c. 93, §§ 29, et seq. The city never objected before the commencement of this suit and at no time raised any question before the board. The respondent filed a plea to jurisdiction setting forth that the exclusive method of review was under the Administrative Procedure Act, G. L. c. 30A, §§ 14, et seq. This plea was overruled, and the maintenance of the sign enjoined. The respondent appealed. The judge’s rulings were erroneous. That the exclusive method of review was under c. 30A is established by Selectmen of Truro v. Outdoor Advertising Bd. 346 Mass. 754. We make no intimation whether there was jurisdiction in equity in the Probate Court under G. L. c. 215, § 6, as amended. See Sebastian v. Carroll, ante, 465. The order overruling the plea is reversed, and a new order is to enter sustaining the plea. The decree of injunction is reversed and a new decree is to enter dismissing the petition with costs of appeal.

So ordered.